ORI6[NAL
                llntlr-        QHnitsD       Stateg @ourt otJFelna[ @tsimg
                                                   No. l3-571C
                                             (Filed: March 24,2014)             FILED
                                              (Not for Publication)
                                                                              NtA?,   24   ?A14
* ** ******         tr***     ** ** ****         ****    *r.*
                                                                           U.S. C()url r OF
                                                                          FEDERAL CLAIMS
ANTHONY P. LANE,

                            Plaintiff,

               v.

THE UNITED STATES,

                            Defendant.

* * * * * * * * ** * * * * ***           * ** tk* tr* tr * * *



                                            ORDER O['DISMISSAL


WI@MS'         J'dge.

      This matter comes before the Court on Defendant's motion to dismiss this action.
Because the Court lacks subject-matter jurisdiction, Defendant's motion to dismiss is
GRANTED.

                                                   Background'

        In addition to the original complaint, Plaintiff filed four amended complaints, a motion to
consolidate separate trials, and a motion for Title V disclosures and discovery.'



        ' This background is derived from the pleadings and motion papers: Compl., Aug. 12,
2013; Am. Compl., Aug. 16,2013 ("First Am. Compl."); Am. Compl., A1g.27,2013 ("Second
Am. Compl."); Am. Compl., Sep. 25, 2013 ("Third Am. Compl."); Am. Compl., Oct. 30, 2013
("Fourth Am. Compl."); Def.'s Mot. Dismiss Compl., Nov. 15,2013; Pl.'s Mot. to Consolidate
Separate Trials, Nov. 15,2013; Def.'s Resp. to Pl.'s Mot. to Consolidate, Nov. 22, 2013; and
Pl.'s Reply to Mot. to Consolidate, Dec.4,2013.
       2
         Plaintiff never filed motions for leave to amend, but the Court accepted the filings. The
Court treats Plaintiff s Reply to its Motion to Consolidate as Plaintiff s Response to Defendant's
Motion to Dismiss the Complaint and as Plaintiff s Reply to its Motion to Consolidate.
     Plaintiff s complaint includes many allegations stemming from a landlord-tenant dispute
with                 LLC ("Pangea"), an owner and manager of property. Compl. 4, Aug. 12,
       Pangea Ventures,
2013. Among Plaintiff s grievances, he asserts that he was improperly evicted from his
residence by Pangea and other Defendants, that he suffered racial discrimination by Pangea, that
his residence was tampered with by Defendants, and that govemmental agencies, public officials,
courts, and attorneys have not properly resolved his claims. ld. at4,55-57,65-66,76-77; Am.
Compl. 2, Aug. 16, 2013 ("First Am. Compl."); Am. Compl. 2, Aug.27,2013 ("Second Am.
Compl."); Am. Compl. 1-2, Oct. 30,2013 ("Fourth Am. Compl."); Pl.'s Mot. to Consolidate
Separate Trials 2, Nov. 15, 2013; Pl.'s Reply to Mot. to Consolidate 30, Dec. 4,2013.

         Plaintiff lists many defendants in his multiple filings, including federal, state and local
public officials, agencies, courts, private individuals, and corporations, as well as the United
States Government. Plaintiff states that the Defendants placed one or more "[t]orture device[s]
on or around" his body and that Defendants' "representatives" obstructed Plaintiffs efforts to
seek medical attention on national security grounds. Compl. 4. Plaintiff alleges other hostilities
and conspiracies by the Government, including "[O]n 8-12-2013 at the Federal Court of Claims[,
a govemment officiall Shot Something from [his or her] side Striking plaintiff in his Side . . . the
federal Court of Claims Security... [shot] me... in the back. . . ." Fourth Am. Compl.4; see
Am. Compl. l, Sep. 25, 2013 ("Third em. Compl."). Plaintiff further states that judiciat
resolution of these issues has been unfruitful due, in part, to collusion between judges, elected
officials, and private individuals. Fourth Am. Compl. 2; Second Am. Compl. 2. Plaintiff claims
violations of rights protected by the Constitution, 42 U.S.C. $$ 1983, 1985, and 1986, and the
Geneva Convention. Compl. 1,3.

        The complaint includes an allegation of unpaid veterans' benefits since 1989. First Am.
Compl. 1; Fourth Am. Compl. 3. Plaintiff attaches to the complaint a Certificate of Honorable
Discharge from the Army National Guard of Arkansas, dated September 14, 1987, and a
Certificate of Honorable Discharge from the United States Army, dated September 14, 1992.
Fourth Am. Compl. 5, 6. Plaintiff also attaches two letters from the Department of Veterans
Affairs addressed to the Plaintiff. The first, from the United States Departrnent of Veterans
Affairs ("VA"), Chicago Regional Office, dated March 11, 2013, states that Plaintiffls benefits
claim is under consideration. compl. 46. The second, from the Private Medical Records
Retrieval center, dated June 27, 2013, confirms Plaintiffs request for release of medical
keatrnent records. Fourth Am. Compl. 7.

        The complaint includes an allegation of unpaid Social Security benefits since 1989.
Fourth Am. compl. 3. Attached to the complaint is the first page of "Notice of Decision
Unfavorable" from the Social Security Office of Disability Adjudication and Review, dated July
                                                                                                -
 19,2013. Fourth Am. compl. 8. This page states that the decision is "enclosed" and "see next
page," but Plaintiff does not attach any additional pages. Id. plaintiff also attaches to the
complaint conespondence between 2009 and 2012, with the United States District Court for the
Northem District of Illinois regarding Anthony P. Lane v. Social Security Administration, No.
09-c-3277. compl. 36-39; Pl.'s Mot. to consolidate Separare Trials 105-08, 113,132. plaintiff
further alleges that, while testifting before a Social Security Administrative Law Judge (ALJ) on
Aprll24,2013, the ALJ "waived back in forth under his bench a pin like Instrument Toward my
Liver/Gut area he knew he was hiuing on the Injuries he is not a Dr." compl. 42; see also id. at
4.  In the attached "Further Request for Review of Hearing Decision/Order," Plaintiff alleges
various problems with the ALJ's process. ld. at 42-43; see also Pl.'s Mot. to Consolidate
Separate Trials I 16- 17.

        Attached to the complaint is a "Notice of Intent to Enforce Lien and Fi[e] Suit," which
Plaintiff filed with the Cook County, Illinois Recorder ofDeeds on February 7,2013, expressing
Plaintiff s intent to enforce a $2 billion lien against various public officials and entities. Compl.
6.

         Plaintiff asks this Court for release of veterans benefits from 1989 forward with interest.
 release of Social Security payments from 1989 forward with interest, relief for violations of
 Constitutional and civil rights, removal of implanted devices from Plaintiff, his residence, or
 surroundings, an order directing Defendants to cease their conduct, and an order assuming
jurisdiction over Pansea v. Lane, No. 13 MI 704096 (Illinois Circuit Court of Cook County).
 Plaintiff also seeks enforcement of a $2 billion lien, removal of all records damaging to the
Plaintiff, a public apology, student loan payment, $12 million, a home with 12 acres, cessation of
any hostility toward the Plaintiff, and miscellaneous procedural determinations. First Am.
Compl. 1-2; Second Am. Compl. 3; Third Am. Compl. 1; Fourth Am. Compl. 3-4; Pl.'s Mot. to
Consolidate Separate Trials 3.

        Plaintiff claims that this Court has jurisdiction under 28 U.S.C. $$ 1343, 1346, 1367,
1491, 1495, 1500, and 1631. Plaintiff also contends that this Court has jurisdiction because
Plaintiff paid rent to Pangea using funds received through Social Security, Pangea receives
Govemment subsidies, Pangea is owned by the Govemment, and Pangea's attomeys are
Govemment attomeys. Compl. 1;Fourth Am. Compl. 1;Pl.'s Reply to Mot. to Consolidate 1.
Defendant moves for dismissal for lack ofjurisdiction. Def 's Mot. Dismiss Compl.4-5, Nov.
r5,2013.

                                            Discussion

Jurisdiction

        Plaintiff bears the burden of establishing subjecfmatter jurisdiction by a preponderance
of the evidence before the court may proceed to the merits of the action. Revnolds v. Army &
Air Force Exch. Serv.,846 F.2d 746,748 (Fed. cir. 1988); Naskar v. united States, 82 Fed. cl.
319, 320 (2008); Fullard v. United states, 78 Fed. cl. 294, 299 (2007); Bearinepoint. Inc. v.
united states, 77 Fed.. cl. 189, 193 (2007). when determining jurisdiction, the court must
accept as true all undisputed allegations of fact made by the non-moving party and draw all
reasonable inferences from those facts in the non-moving party's favor. Henke v. United States,
60 F.3d 795, 797 (Fed. cir. 1995); Naskar, 82 Fed. cl. at 320. "If the court determines at any
time that it lacks subject-matter jurisdiction, the court must dismiss the action." Rule 12(h)(3) of
the Rules of the court of Federal claims (RCFC); see also Tindle v. united States, 56 Fed. cl.
337,341 (2003).

       Complaints drafted by pro se litigants are held to "less stringent standards than formal
pleadings drafted by lawyers . . . ." Haines v. Kemer, 404 U.S. 519,520 (1972) (per curiam); see
 also Tindle, 56 Fed. Cl. at 341 . Nevertheless, a plaintiffs plq re status does not excuse him from
 meeting this Court's jurisdictional requirements. Tindle, 56 Fed. Cl. at 341. Pro se litigants still
 bear the burden of establishing the Court's subject matter jurisdiction. Id. "[T]he court has no
 duty to create a claim where a pro se plaintiffs complaint is so vague or confusing that one
 cannot be determined." Fullard, 78 Fed. Cl. at 299.

        The Tucker Act states that this Court:

        shall have jurisdiction to render judgment upon any claim against the United
        States founded either upon the Constitution, or any Act of Congress or any
        regulation of an executive department, or upon any express or implied contract
        with the United States, or for liquidated or unliquidated damages in cases not
        sounding in tort.

28 U.S.C. $ 1491(a)(1) (2012). In other words, the Tucker Act confers jurisdiction upon the
Court over cases in which a plaintiff identifies a Constitutional provision, statute, or regulation,
which if violated, provides for a claim for money damages against the United States. See id.
The Tucker Act provides a waiver of sovereign immunity enabling a plaintiff to sue the United
States for money damages. Reid v. United States, 95 Fed. Cl.243,24'7 (2010) (citing United
States v. Mitchell, 463 U.S. 206,212 (1983)). The Tucker Acr, standing alone, however, does
not create a substantive right enforceable against the United States for money damages. Id.
(citing United States v. Testan , 424 U .S. 392, 398 ( I 976)). A plaintiff must establish an
independent right to monetaxy damages from the United States based upon a money-mandating
source within a contract, regulation, statute, or Constitutional provision. Jan's Helicooter Serv..
Inc. v. Fed. Aviation Admin., 525 F.3d 1299,1306 (Fed. Cir. 2008).

Contract

        To maintain a contract claim pursuant to the Tucker Act, a plaintiff must have privity of
contract with the Govemment. chancellor Manor v. United states, 331 F.3d 891, g99 (Fed. cir.
2003); Ransom v. united states, 900 F.2d 242,244 (Fed. cir. 1990). "The effect of finding
privity of contract between a party and the United states is to find a waiver of sovereign
immunity." Cieneea Gardens v. United Srates, 194 F.3d l23l , 1239 (Fed. Cir. 1998). The
United States "consents to be sued only by those with whom it has privity of contract." Erickson
Air crane co. v. united states , 731 F .2d 810, 8 13 (Fed. cir. 1984). "Absent priviry between
[plaintiffl aad the [G]ovemment, there is no case." Katz v. cisneros, 16 F.3d 1204, l2l0 (Fed.
Cit.1994).

         Plaintiff does not have an express or implied contract with the United States. That
 Plaintiff paid rent using social Security money and pangea, plaintiffs landlord, receives
 government subsidies does not establish privity of contract between Plaintiff and the United
 States Government. See Poner v. united states, 108 Fed. cL.544,547 (2013) (holding that the
 federal govemment's subsidizing of plaintiffs housing through federal housing funds and tax
 credits does not create a sufficient relationship with United States Govemment to find
jurisdiction in landlord-tenant dispute); see also Aetna cas. and Sur. co. v. united States, 22g
Ct. Cl. 146, 152 (1981) ("It is well-settled. . . that where the United States does not make itself a
party to the contracts which implement important national policies, no express or implied
contracts result between the United States and those who will ultimately perform the work.").
Plaintiff s lease was with Paneea -- not the United States Government. See Pl.'s Reolv to Mot.
to Consolidate 30.

Veteran Disabilitv Benefits and Social Securitv Benefits

        In the absence of a contract, Plaintiff must establish a different right to money damages.
See Martinez   v. United States, 333 F.3d 1295,1302-03 (Fed. Cir. 2003) (citations omitred); see
also Tippett v. United States, I 85 F.3d 1250, 1254-55 (Fed. Cir. 1999) (citation omined) ("When
a confiact is not involved, to invoke jurisdiction under the Tucker Act, a plaintiff must identify a
constitutional provision, a statute, or a regulation that provides a substantive right to money
damages."), abrogation on other qrounds recognized by Metz v. United States, 466 F.3d 99I
(Fed. Cir. 2006); Mauras v. United States, 82 Fed. Cl.295,298 (2008) (citation omitted) ("Only
Tucker Act claims not sounding in contract must seek money damages on the basis of a
constitutional provision, statute, regulation, or executive order.").

         This Court lacks jurisdiction over Plaintiffs claim for veteran disability benefits. See
 Janaskie v. United States,77 Fed. Cl. 654, 657-58 Q007). To begin the claims process, a
 servicemember must file a veterans' disability benefits application with the Secretary of the VA.
 38 U.S.C. $ 5101(a) (2012). The claim will then be decided by the Secretary. 38 U.S.C. $ 511.
 The decision made by the Secretary is "subject to one review on appeal to the Secretary." 38
 U.S.C. $ 7104(a). "Final decisions on such appeals shall be made by the Board [of Veteran's
 Appeals]." Id. If the claimant believes that a Board of Veteran's Appeal decision is in error, the
 claimant may appeal the decision to the Court of Appeals for Veterans Claims. 38 U.S.C. $
 7252(a); seealsoHicksv.VeteransAdmin.,96lF.2d1367, 1369 (8thCir. 1992), Anyparry
 may obtain review of the decision of the Court of Appeals for Veterans Claims by filing an
 appeal directly with the court of Appeals for the Federal circuit, which has exclusive
jurisdiction over such matters. 38 u.s.c. $ 7292(a), (c). The statute specifies the fora where
Plaintiff may seek redress for denial of his disability benefits, and this Court is not among them.

      This Court does not have jurisdiction to review Plaintiffs Social Security claim.
congress specifically vested judicial review of decisions by the social Security Agency in the
United states district courts. The social security Act provides that "[a]ny individual, after any
final decision of the Commissioner of Social Security . . . may obtain a review of such decision
by a civil action. . . . Such action shall be brought in the district court of the United States for
the judicial district in which the plaintiff resides . . . ." 42 u.s.c. $ a05G) e0l2) (emphasis
added); see also Marcus v. United States ,909 F.2d 1470, l47l (Fed. cir. 1990) (holding that the
Court of Federal Claims lacks jurisdiction over claims for Social Security benefits). No decision
regarding social Security benefits "shall be reviewed by any person, tribunal, or govemmental
agency" except as provided by the Social Security Act. 42 u.s.c. g 405(h).

Takins of Private Pronertv

       The Takings Clause of the Fifth Amendment to the Constitution prohibits the taking of
private property for public use "without just compensation.', U.S. Const. amend. V. ,.tl is
 undisputed that the Takings Clause of the Fifth Amendment is a money-mandating source for
 purposes of Tucker Act jurisdiction." Jan's Helicopter Serv.. Inc., 525 F.3d at 1309; see also
 Moden v. United States,404 F.3d 1335, 1341 (Fed. Cir. 2005).

        The eviction of Plaintiff from his residence by Pangea cannot constitute a taking of
property for Fifth Amendment purposes because Pangea is not the United States Govemment.
Plaintiff does not explain or substantiate the statement that "Defendant Pangea Ventures Are
Owned Jointly by the United States Govemment Entities," other than to contend that Pangea
receives government subsidies. Pl.'s Reply to Mot. to Consolidate 1. Receipt of govemment
subsidies does not cause the recipient to become an agent of the govemment. See Potter, 108
Fed. Cl. at 547; see also Aetna Cas. and Sur. Co.,228 Ct. Cl. at 152. Additionally, there is
nothing in the complaint, or its four amendments, that supports the statement, "Defendant,s
Pangea Ventures [attomeys] are Government [attomeys]." Pl.'s Reply to Mot. to Consolidate 1.
Because Pangea is not the U.S. Goverffnent, the Court lacks jurisdiction over Plaintiffs claim
against Pangea. See United States v. Sherwood,312 U.S.584,588-89 (1941).

                                           Conclusion

       The Court GRANTS Defendant's motion to dismiss. The Court directs the Clerk to
dismiss this action for lack of iurisdiction.l




                                                    MARY ELLEN COSTER WILLIAMS




       r
         Because the Court is dismissing the complaint,   Plaintiff s motion for Title V disclosures
and discovery is moot.